                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    LISA JALLO,                                         CASE NO. C18-1851-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    AETNA LIFE INSURANCE COMPANY,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the mediator’s notice of occurrence of alternative
18   dispute resolution, filed on September 6, 2019. (Dkt. No. 11.) According to the notice, the parties
19   have resolved this case via mediation. (See id.) The parties are hereby ORDERED to file a
20   stipulated notice of dismissal within 30 days of the issuance of this minute order. The Clerk is
21   DIRECTED to strike all case management dates and to statistically close the case.
22          DATED this 9th day of September 2019.
23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C18-1851-JCC
     PAGE - 1
